Exhibit 99.2 EXECUTION VERSION SONIC CAPITAL LLC, SONIC INDUSTRIES LLC, AMERICA'S DRIVE-IN BRAND PROPERTIES LLC, AMERICA'S DRIVE-IN RESTAURANTS LLC, SRI REAL ESTATE HOLDING LLC and SRI REAL ESTATE PROPERTIES LLC, each as Co-Issuer and CITIBANK, N.A., as Trustee and Series 2011-1 Securities Intermediary SERIES 2011-1 SUPPLEMENT Dated as of May 20, 2011 to BASE INDENTURE Dated as of May 20, 2011 $100,000,000 Series 2011-1 Variable Funding Senior Notes, Class A-1 $500,000,000 5.438% Fixed Rate Series 2011-1 Notes, Class A-2 TABLE OF CONTENTS Page PRELIMINARY STATEMENT 1 DESIGNATION 1 ARTICLE I DEFINITIONS 2 ARTICLE II INITIAL ISSUANCE, INCREASES AND DECREASES OF SERIES 2011-1 CLASS A-1 OUTSTANDING PRINCIPAL AMOUNT 2 Section 2.1 Procedures for Issuing and Increasing the Series 2011-1 Class A-1 Outstanding Principal Amount 2 Section 2.2 Procedures for Decreasing the Series 2011-1 Class A-1 Outstanding Principal Amount 3 ARTICLE III SERIES 2011-1 ALLOCATIONS; PAYMENTS 5 Section 3.1 Allocations with Respect to the Series 2011-1 Notes 5 Section 3.2 Application of Interim Collections on Interim Allocation Dates to the Series 2011-1 Notes; Payment Date Applications 5 Section 3.3 Certain Distributions from Series 2011-1 Distribution Accounts 7 Section 3.4 Series 2011-1 Class A-1 Interest and Certain Fees. 7 Section 3.5 Series 2011-1 Class A-2 Interest. 8 Section 3.6 Payment of 2011-1 Note Principal 9 Section 3.7 Series 2011-1 Class A-1 Distribution Account. 15 Section 3.8 Series 2011-1 Class A-2 Distribution Account. 16 Section 3.9 Trustee as Securities Intermediary 18 Section 3.10 Manager 19 ARTICLE IV FORM OF SERIES 2011-1 NOTES 20 Section 4.1 Issuance of Series 2011-1 Class A-1 Notes 20 Section 4.2 Issuance of Series 2011-1 Class A-2 Notes 21 Section 4.3 Transfer Restrictions of Series 2011-1 Class A-1 Notes. 22 Section 4.4 Transfer Restrictions of Series 2011-1 Class A-2 Notes 25 Section 4.5 Section 3(c)(7) Procedures 31 Section 4.6 Note Owner Representations and Warranties 35 ARTICLE V GENERAL 37 Section 5.1 Information 37 Section 5.2 Exhibits 38 Section 5.3 Ratification of Base Indenture 38 Section 5.4 Certain Notices to the Rating Agencies 38 Section 5.5 Prior Notice by Trustee to the Controlling Class Representative and Control Party 38 Section 5.6 Counterparts 38 Section 5.7 Governing Law 38 i Section 5.8 Amendments 38 Section 5.9 Entire Agreement 38 Section 5.10 Termination of Series Supplement 38 Section 5.11 Fiscal Year End 39 ANNEXES Annex A Series 2011-1 Supplemental Definitions List EXHIBITS Exhibit A-1-1: Form of Series 2011-1 Class A-1 Advance Note Exhibit A-1-2:
